Citation Nr: 9901393	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-001 63	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for PTSD for accrued 
benefits purposes.

2.  Entitlement to service connection for a low back disorder 
for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969 and from December 1970 to September 1973.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for the cause 
of the veterans death and determined that the appellant was 
not entitled to payment of accrued benefits based on the 
veterans entitlement to service connection for PTSD and a 
low back disorder.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veteran should have been 
service connected for PTSD and a low back disorder.  She 
further contends that the veterans death from liver disease 
resulted from alcoholism and that his alcoholism resulted 
from his disability from PTSD, a back disorder, and acne 
vulgaris.  Implied in her contentions is the assertion that 
evidence contained in the claims file at the date of the 
veterans death established entitlement to service connection 
for PSTD and a low back disorder.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the claim that the veteran was entitled 
to service connection for a psychiatric condition, to include 
PTSD, at the time of his death and, therefore, against the 
appellant's derivative claim of entitlement to accrued 
benefits for such a condition.  It is the further decision of 
the Board that the appellant has failed to meet her burden of 
submitting a well grounded claim of the veterans entitlement 
to service connection for a low back disorder for purposes of 
accrued benefits, and has failed to meet her burden of 
submitting a well-grounded claim for service connection for 
the cause of the veterans death.


FINDINGS OF FACT

1.  The veteran died in January 1996 at the age of 47.

2.  The death certificate lists as the immediate cause of 
death hepatic encephalopathy, as a consequence of acute liver 
failure and cirrhosis of the liver.

3.  Prior to his death, the veteran had service connected 
disability from hearing loss, rated 10 percent disabling, and 
acne vulgaris, rated zero percent disabling.

4.  The record contains no competent medical evidence that 
either of the veterans service-connected disabilities caused 
or contributed to the cause of his death.

5.  The record contains no credible supporting evidence which 
verifies the veterans exposure to the stressors to which he 
claimed he was exposed.

6.  The record contains no evidence that the veterans 
disability from a neuropsychiatric disorder diagnosed as PTSD 
was related to any verified stressor which occurred during 
his active military service.

7.  The record contains no competent medical evidence of a 
nexus between the veterans disability from a low back 
disorder and any disease or injury he incurred during his 
active military service.

8.  The record contains no medical evidence that the veteran 
had liver disease or encephalopathy during his active 
military service or that he had compensable disability from 
cirrhosis of the liver within one year after his separation 
from service.

9.  The end stage liver disease from which the veteran died 
was the result of his alcoholic cirrhosis due to chronic, 
long-term abuse of alcohol.


CONCLUSIONS OF LAW

1.  The veterans neuropsychiatric disorder, diagnosed as 
PTSD, was not incurred or aggravated during his active 
military naval service or as a result of such service, and 
the appellant is not entitled to accrued benefits on that 
basis. 38 U.S.C.A. §§ 1110, 5107, 5121 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000, (1998).

2.  The appellants claim of entitlement to service 
connection for a low back disorder for the purpose of accrued 
benefits, is not well grounded.  38 U.S.C.A. §§ 1110, 5107, 
5121 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.1000 
(1998).

3.  The claim of entitlement to service connection for the 
cause of the veterans death is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.312 (1998).

4.  The payment of benefits for disability or death due to 
abuse of alcohol including liver disease secondary to abuse 
of alcohol is precluded by law.  38 U.S.C.A. § 1110, 1131 
(West 1996); 38 C.F.R. § 3.301(a) (1998).

5.  The claim of entitlement to service connection for 
alcoholism and alcoholic liver disease as the cause of the 
veterans death, either as aggravated by service-connected 
disability or as proximately due to or the result of such 
service-connected disability is without legal merit and lacks 
entitlement under the law.  38 U.S.C.A. §§  1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.310, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  With chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim for service connection are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

I.  Accrued Benefits

The appellant has asserted that the veteran was entitled to 
service connection for PTSD and a low back disorder at the 
time of his death, and that she is therefore entitled to 
accrued benefits as his surviving spouse.  Periodic monetary 
benefits to which a veteran was entitled at death, based on 
evidence in the file at the date of death, due and unpaid for 
a period not to exceed two years, shall be paid first to the 
veterans spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000 (1998).

A.  Service Connection for a Low Back Disorder

For the reasons discussed below, the Board finds that the 
appellants claim of entitlement to accrued benefits based on 
service connection for the veterans low back disorder is not 
well grounded.  Although the RO did not specifically state 
that it denied this claim on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Boards 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because it is not well 
grounded is not prejudicial to the appellant, as the 
appellants arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

At the time of his death, the veteran had current disability 
from a low back disorder.  He had been hospitalized in March 
1986 with complaints of several back pain with radiating pain 
down his legs, lasting several weeks.  Diagnostic studies 
showed degenerative disc disease at the level of the fifth 
lumbar and first sacral vertebrae (L5-S1).  The veteran was 
hospitalized again in May 1987 with complaints of severe back 
pain.  A hospital summary reported a history of back pain 
lasting four years.  The veteran also gave a history of 
involvement in an explosion 20 years before, but there was no 
history of a definite back injury.  Subsequently dated 
medical records show that the veteran had chronic low back 
pain.  In a letter dated in June 1994, a private physician 
reported several diagnoses, included chronic back pain due to 
disc disease.  A VA examination reported dated in September 
1994 contains a diagnosis of low back syndrome with 
degenerative disc disease at L5-S1 and spurring at the level 
of L3.

During a hearing before a hearing officer at the regional 
office in September 1994, the veteran testified that he had 
injured his back during his active service after doing some 
heavy lifting while he was stationed at El Paso, Texas.  He 
stated that he was hospitalized for two days and was treated 
with an injection, and that he continued to have back pain 
for the remainder of his service.  He reported having 
outpatient treatment and being given pain medication.  He 
identified a private physician who he said treated him for 
back pain after his separation from service.  However, the 
treatment records of the private physician dated from 
September 1977 to December 1983 show no indication of 
complaints, diagnoses, or treatment of a low back disorder.

Service medical records contain an X-ray report dated in 
September 1967 which contains a provisional diagnosis of 
lumbar strain.  The X-ray showed a normal lumbar spine.  
Subsequently dated service medical records, including reports 
of medical history and reports of medical examinations, show 
no indication of complaints, diagnoses or treatment of a low 
back disorder.  In a report of medical history dated in 
August 1973, the veteran denied a history of recurrent back 
pain.  An examiner reported that the veterans spine and 
other musculoskeletal systems were clinically normal.

During a VA examination in November 1973, the veteran did not 
report any history or present complaint of a back disorder.  
An examiner reported that his musculoskeletal system was 
normal.  Subsequently dated medical records contained in the 
claims folder show no indication of complaints, diagnoses, or 
treatment of a back disorder prior to March 1986.

The Board has reviewed the entire record and finds that it 
contains no medical evidence that the veteran had a chronic 
back disorder during his active military service or that he 
had continuity of symptomatology associated with a back 
disorder after his separation from service.  The earliest 
dated documentary evidence contained in the claims folder 
which indicates that the veteran had a low back disorder was 
made in March 1986almost 13 years after the veterans 
separation from service.  Further, the record contains no 
competent medical evidence that the veterans disability from 
a low back disorder, diagnosed as degenerative disc disease, 
was related to any disease or injury he incurred during his 
active military service.  The second and third elements of 
the Caluza analysis are unsatisfied.  Therefore, the Board 
concludes that the appellants claim of entitlement to 
accrued benefits based on a claim for service connection for 
a low back disorder is not well grounded.

B.  Service Connection for PTSD

The appellant has asserted that the veteran was entitled to 
service connection for PTSD at the time of his death and that 
she is therefore entitled to accrued benefits as his 
surviving spouse.  As s preliminary matter, the Board finds 
that the claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim of service 
connection for PTSD has been submitted when there is: 1) 
medical evidence of a current disability from PTSD; 2) lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and 3) medical 
evidence of a nexus between service and the current PTSD 
disability.  See Cohen v. Brown, 10 Vet. App. 128, 137 
(1997).

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The regulations in effect at 
the time of the veterans death provided that a stressor is 
an event experienced by the veteran during active service 
that is outside the range of normal human experience and that 
would be markedly disturbing to almost anyone.  Examples of 
such events are experiencing an immediate threat to ones 
life, or witnessing another person being seriously injured or 
killed.  It is the distressing event, rather than the mere 
presence in a combat zone that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
See Zarycki v. Brown, 6 Vet.App 91, 99 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Credible supporting 
evidence of a noncombat stressor may be obtained from 
service records or other sources.  Moreau, supra.  However, 
the United States Court of Veterans Appeals (Court) has held 
that the regulatory requirement for credible supporting 
evidence means that the appellants testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The veteran testified in September 1994 that he was awarded a 
combat medic badge for his service as a medic at field 
hospitals during his tour in Vietnam.  He stated that he 
worked as an ambulance driver and went to the field to pick-
up wounded and dead personnel.  He stated that he picked up a 
wounded friend at a helicopter pad and drove him to a field 
hospital.  He testified that he did not witness his friend 
being wounded.

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for a neuropsychiatric 
disorder during his active military service.  Service 
personnel records show that he served in the Republic of 
Vietnam from February to November 1969.  Such records 
indicate that during his tour in Vietnam, his military 
occupational specialty was ambulance driver.  Service 
personnel records do not show, however, that the veteran was 
awarded any combat-related citations.

The veteran underwent a VA psychiatric examination in August 
1992.  He told the examiner that he had been a medic and had 
served in Vietnam.  He became tearful when asked about his 
experiences there.  He made some reference to having tried to 
patch up wounded personnel.  His current complaints were 
related to chronic abuse of alcohol.  He also complained of 
insomnia and nightmares about Vietnam.  He was unable to 
socialize and felt helpless and hopeless.  He reported being 
depressed, tearful, and easily angered and upset.  The 
examiner noted that the veteran did not report any other 
symptoms of PTSD.  On mental status examination, his 
concentration was limited and his affect was constricted.  
Noting the veterans long history of alcohol abuse and 
alcohol-related criminal charges, the examiner described the 
veterans insight and judgment as poor.  He commented that 
the veteran only gave a history of nightmares about Vietnam.  
His wife was also not able to related any more symptoms 
associated with PTSD.  The reported diagnoses were alcohol 
dependence and abuse and recurrent major depression with 
symptoms of anxiety.

Later in August, the veteran was interviewed for a social and 
industrial survey by a VA licensed clinical social worker.  
He reported having nightmares about Vietnam two to three 
times per week.  He also reported thinking about some high 
school friends who were killed in Vietnam.  He stated that 
while he was an ambulance driver in Vietnam, he carried a 
weapon but was never required to use it to defend himself or 
his patients.  The social worker concluded that the veterans 
current symptoms were clearly from PTSD at that it was likely 
that his use of alcohol was a means for managing anxiety and 
other symptoms of PTSD.

At the time of the veterans death, the record contained 
several statements from private psychiatrists.  In a letter 
dated in November 1992, a psychiatrist reported that he had 
seen the veteran on one occasion in July 1992.  In his 
opinion, the veteran was suffering from Post Traumatic 
Stress Disorder as a result of his combat experience in 
Vietnam.  Further, according to the psychiatrist, the 
veteran tended to abuse alcohol to get relief from PTSD 
symptoms.  The veteran was hospitalized in June 1993 for 
alcohol detoxification.  After noting symptoms similar to 
those discussed above, a psychiatrist reported a diagnosis of 
continuous alcohol dependence and PTSD.  Although the 
examiner made reference to the veterans service in Vietnam, 
no specific stressors were reported.  In letters dated in 
August 1993 and June 1994, the same psychiatrist reported his 
opinion that the veteran was suffering from PTSD.

The veteran did not assert, nor does the evidence in the 
record otherwise indicate, that he engaged in combat during 
his active military service.  The Board finds that he was not 
engaged in combat during his active service.  Therefore, 
credible supporting evidence that the claimed stressor(s) 
actually occurred is required.  See Moreau, supra.  The 
veterans testimony, by itself, is insufficient to establish 
the occurrence of a noncombat stressor.  See Dizoglio, supra.  
The claims file, as constituted at the time of the veterans 
death, does not contain any other evidence to verify the 
occurrence of any in-service stressor.  Therefore, the Board 
concludes that service connection for PTSD has not been 
established and that the appellant is not entitled to accrued 
benefits based on service connection for PTSD.

II.  Service Connection for the Cause of Death

Again, the threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim for 
service connection for the cause of the veterans death, that 
is, a claim that is plausible.  

Service connection for the cause of the veterans death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1998).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1998).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1998).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1998).

The death certificate indicates that the veteran died in 
January 1996 at the age of 47.  The immediate cause of death 
was hepatic encephalopathy.  Acute liver failure and 
cirrhosis of the liver were listed as an underlying causes of 
death.  An autopsy was not performed.  The report of the 
veterans last hospitalization indicated that the veteran had 
been abusing alcohol for many years.  He reportedly had end 
stage cirrhosis.  On the last day of his life, he had 
hepatorenal syndrome, respiratory failure, renal failure, 
hepatic failure, and cirrhosis of the liver.  His liver 
disease was attributed to chronic, heavy alcoholism.

The veterans death, and the disorders identified as its 
cause, satisfy the first element of a well-grounded claim, as 
listed above.  The Court has specified that where the claim 
at issue is service connection for the cause of death, the 
first element -- competent medical evidence of a current 
disability -- will always be met, as the current disability 
is by definition the condition that caused the veterans 
death.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
Therefore, the appellant must meet only the second and third 
elements under Caluza for a well-grounded claim.

At the time of the veterans death, service connection was in 
effect for hearing loss, rated 10 percent disabling, and acne 
vulgaris of the shoulders, forehead, cervical spine and back, 
rated zero percent disabling.  The record is devoid of any 
medical evidence or competent opinion that either of the 
veterans service-connected disabilities directly caused or 
contributed to the cause of his death.  The appellant has not 
asserted that any of the veterans service-connected 
disabilities caused his death.  Rather, she has asserted that 
the veterans disability from PTSD, a low back disorder, and 
acne vulgaris caused him to abuse alcohol, and that his 
alcohol abuse resulted in the liver disease that caused his 
death.  In essence, the appellant has asserted that the 
veteran should have been service connected for PTSD, a low 
back disorder, alcoholism, and liver disease.  The 
appellants assertions that the veterans PTSD, low back 
disorder, and acne vulgaris caused him to abuse alcohol, and 
that his alcoholism resulted in the liver disease which 
caused his death, are afforded no probative weight without 
evidence that the appellant has the expertise to render 
opinions about medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As discussed above, the record does contain some competent 
medical evidence that tends to support the appellants 
assertions that the veterans abuse of alcohol was related to 
his disability from a neuropsychiatric disorder diagnosed as 
PTSD.  However, the Board has already determined that the 
veteran was not entitled to service connection for PTSD.  
Furthermore, even if it were determined that the veteran was 
entitled to service connection for PTSD, that PTSD caused him 
to abuse alcohol, and that alcohol abuse caused the liver 
disease which caused his death, such a determination cannot 
be a basis for the award of the dependency and indemnity 
compensation benefits sought by the appellant.  The law 
provides that no compensation may be paid for a disability 
which results from the veterans own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  For claims filed after October 31, 1990, as was the 
claim for service connection for the cause of the veterans 
death in this case, service connection may not be granted for 
disability or death resulting from abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a) (1998).  The VA General Counsel has 
clarified that this prohibition on the payment of 
compensation for a disability that is a result of the 
veterans abuse of alcohol or drugs applies whether the claim 
is for direct service connection or for secondary service 
connection for a disability proximately due to or the result 
of a service-connected disorder under 38 C.F.R. § 3.310(a).  
VAOPGCPREC 2-97 (January 16, 1997).  In the same opinion, the 
VA General Counsel held that compensation is prohibited 
regardless of whether compensation is claimed on the basis 
that a service-connected disease or injury caused the 
disability or on the basis that a service-connected disease 
of injury aggravated the disability.  See also VAOPGCPREC 11-
96 (November 15, 1996).  It is contended that the Board 
should apply Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), (when there has been a change in an applicable 
stature or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.) 
because these General Counsel opinions were issued during the 
pendency of the claim.  These opinions, however, are not a 
change in an applicable statute or regulation.  Moreover, the 
law specifically applies to claims filed after October 31, 
1990.  

In this case, there is some evidence to support the 
appellants assertion that the veteran had PTSD, which either 
caused or aggravated his alcohol abuse.  The medical evidence 
might also support a finding that his abuse of alcohol caused 
the liver disease, which caused his death.  However, the 
Board concludes that a grant of service connection for 
alcoholism or alcoholic liver disease is precluded as a 
matter of law and that the claim must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1998) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

I have also considered whether the disorders which caused or 
contributed to the veterans death, that is, hepatic 
encephalopathy and liver disease, should have been service 
connected.  Where a veteran has served 90 days or more during 
a period of war or after December 31, 1946, and develops 
cirrhosis of the liver to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

Service medical records show no indication that the veteran 
had encephalopathy or a liver disease during his active 
military service.  At the time of his medical examination for 
separation from service, the veteran denied having a history 
of jaundice or hepatitis and denied a history of epilepsy, 
fits, dizziness, fainting spells, and frequent or severe 
headache.  An examiner reported that the veterans abdomen 
and viscera were clinically normal.  Neurologically, the 
veteran was also normal.

The claims folder contains no medical evidence which 
indicates that the veteran had liver disease or 
encephalopathy during his active service or that he had 
disability from cirrhosis of the liver within the first post-
service year.  The evidence shows that the liver disease 
resulted from chronic, long-term  alcohol abuse.  Therefore, 
the Board concludes that the claim of direct service 
connection for the cause of the veterans death, i.e., liver 
disease, is not well grounded.  Further, the Board concludes 
that the claim of entitlement to service connection for 
alcoholism and alcoholic liver disease as the cause of the 
veterans death has no legal merit and lacks entitlement 
under the law.

To the extent that the Board has considered the appellants 
claim as one for service connection for hepatic 
encephalopathy and end stage liver disease, without 
consideration that either was secondary to alcoholic 
cirrhosis, and denied the claim because it is not well 
grounded, VA is not required under the provisions of 
38 U.S.C.A. § 5107(a) to assist the appellant in developing 
her claim.  Nonetheless, under 38 U.S.C.A. § 5103(a), VA 
should advise the claimant of the evidence necessary to 
complete her application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  This obligation was met by the ROs notices 
of rating decision dated in March 1996, in its statement of 
the case and the supplemental statement of the case.  The 
Boards discussion above informs the appellant of the 
requirements for the completion of her application for this 
claim.  Unlike the situation in Robinette, the appellant has 
not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
this claim well grounded.

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs in some respects 
from the disposition by the RO.  I have therefore considered 
whether the appellant has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  I conclude 
that she has not been prejudiced by the decision to deny her 
appeal on the basis that the claim of direct service-
connection for the cause of the veterans death is not well 
grounded and the claim of secondary service connection for 
alcoholism and alcoholic liver disease as secondary to PTSD 
lacks entitlement under the law.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995).


ORDER

The appellants claim of entitlement to accrued benefits 
based on service connection for PTSD and a low back disorder 
is denied.

The appellants claim of entitlement to service connection 
for the cause of the veterans death is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
